Citation Nr: 0836997	
Decision Date: 10/28/08    Archive Date: 11/05/08

DOCKET NO.  06-04 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1969 to 
September 1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which denied the benefits sought on 
appeal.  The appellant, the veteran's surviving spouse, 
appealed that decision to BVA, and the case was referred to 
the Board for appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reason for Remand: To afford the veteran a proper notice 
letter and to comply with the VA Adjudication Manual's 
procedures to attempt to verify the veteran's possible 
exposure to herbicides during active service in Korea.

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2007); 38 C.F.R. § 3.159 (2007).  Such assistance includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).

In this case, the appellant contends that the veteran died as 
a result of complications from diabetes mellitus due to Agent 
Orange exposure during active service.  In this regard, the 
Board notes that the veteran was stationed in Korea and not 
the Republic of Vietnam during active service.  Therefore, 
the presumption of exposure to Agent Orange does not apply in 
this case.  38 C.F.R. § 3.307(d)(6)(iii) (2007).  

However, VA has established a procedure for verifying 
exposure to herbicides along the DMZ in Korea.  See M21-1IMR, 
Part IV, Subpart ii, Chapter 2, Section C.  The Department of 
Defense (DoD) has acknowledged that herbicides were used in 
Korea from April 1968 through July 1969 along an area of the 
DMZ, including a strip of land 151 miles long and up to 350 
yards wide from the fence to North of the "civilian control 
line."  The DoD publication with respect to herbicide agent 
use in Korea during the stated period includes a list of 
specific military units.  The veteran's service personnel 
records indicate that his period of service in Korea was with 
the Battery C, 6th Battalion, 44th Artillery, which is not 
among the listed units in the Department of Defense 
Publication.  See M21-1IMR, Part IV, Subpart ii, Chapter 2, 
Section C.  

As noted, DoD has confirmed that Agent Orange was used along 
the Korean DMZ from April 1968 through July 1969.  According 
to a September 2003 fact sheet distributed by the Veterans 
Benefits Administration, claims for veterans who served in 
Korea during this period, if exposed to herbicides, are 
entitled to the presumptions found in 38 C.F.R. § 3.309(e).  

The VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, 
Chapter 2, Section C, para. 10(n), directs that a detailed 
statement of the veteran's claimed herbicide exposure be sent 
to the Compensation and Pension (C&P) Service via e-mail and 
a review be requested of the DoD's inventory of herbicide 
operations to determine whether herbicides were used or 
tested as alleged.  If the exposure is not verified, the U.S. 
Army and Joint Services Records Research Center (JSRRC) must 
be contacted for verification of the location of the 
veteran's unit.  As noted above, in this case, the veteran 
was assigned to a unit other than those listed by the DoD, 
and the appellant alleges that the veteran had service along 
the DMZ between April 1968 and July 1969.  With regard to 
these dates, the Board notes the veteran's DA Form 20, 
Enlisted Qualification Record, shows that his service in 
Korea just barely falls within this time period.  
Specifically, page 3 of this form indicates that he arrived 
in Korea on July 30, 1969, although page 2 indicates that he 
may have arrived as early as July 17, 1969.  Nevertheless, 
because a short period of his service appears to fall within 
the period specified by DoD, the Board concludes that the 
procedures stipulated in the Manual should be followed.  
However, a detailed statement of the veteran's alleged 
herbicide exposure has not been sent to the C&P Service, nor 
has the JSRRC has not been contacted for verification of the 
location of the veteran's unit.

The Board does observe that the July 2005 SOC found that the 
veteran's unit was located approximately 30 to 40 miles north 
of Sea Range, and that Sea Range was approximately 100 miles 
from the DMZ, thus concluding that there was no evidence that 
the veteran was exposed to herbicides while in Korea.  
However, the Board notes that proper procedure pursuant to 
the VA Adjudication Manual provides that if a veteran was 
assigned to a unit other than those listed by the DoD and 
alleges service along the DMZ between April 1968 and July 
1969, the Joint Service Records Research Center (JSRRC) must 
be contacted for verification of the location of the 
veteran's unit (emphasis added).  The Court has consistently 
held that evidentiary development procedures provided in VA's 
Adjudication Procedure Manual are binding.  See Patton v. 
West, 12 Vet. App. 272, 282 (1999) (holding that the Board 
failed to comply with the duty to assist requirement when it 
failed to remand the case for compliance with the evidentiary 
development called for by the M21-1).  Therefore, in order to 
comply with the procedures as provided for in the manual, the 
RO must send a request to the C&P Service and, if necessary, 
the JSRRC for verification of the veteran's possible Agent 
Orange exposure in Korea.  Accordingly, the Board concludes 
that this matter must be remanded for compliance with the 
procedures set forth in the VA Adjudication Manual.

Furthermore, in the context of a claim for Dependency and 
Indemnity Compensation (DIC) benefits, section 5103(a) notice 
must include: (1) a statement of the conditions, if any, for 
which a veteran was service connected at the time of his or 
her death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  In this case, 
the appellant has not been given the required notification.  
Thus, a remand is necessary to provide the veteran with 
proper notice.

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be provided with 
appropriate notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), which 
includes an explanation as to the evidence 
and information required to substantiate 
her DIC claim.

2.  The AMC/RO should comply with the 
evidentiary development noted in M21-1MR, 
Part IV, Subpart ii, Chapter 2, Section C, 
para. 10(n), by providing a detailed 
statement of the veteran's alleged 
herbicide exposure to C&P Services and the 
JSRRC, if necessary, for verification as 
to whether the veteran was exposed to 
Agent Orange as alleged during his period 
of service in Korea.

3.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the action taken in the preceding 
paragraphs, the veteran's claim should be 
readjudicated.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




